 

 

Exhibit 10.1

 

 

Quality Systems, Inc. FY 2019 Director Compensation Plan

 

 

Tier 0

 

Employee Director

Tier 1

 

Non-Employee Director (Base)

Tier 2

 

Nominating & Governance Committee Chairperson (Additional)

Tier 3

 

Compensation Committee Chairperson (Additional)

Tier 4

 

Audit Committee Chairperson (Additional)

Tier 5

 

Board Vice Chairperson (Additional)

Tier 6

 

Board Chairperson and Chairperson Emeritus (Additional)

Annual Cash Retainer  Compensation

$0

$90,000

$12,000

$15,000

$20,000

$35,000

$40,000

Value of Restricted Stock

$0

$145,000

--

--

--

$40,000

$40,000

FY 2019 Director Compensation Plan Terms:

 

1.

Meeting attendance is expected to be at or near a 100% level.

 

2.

In addition to annual cash retainer compensation, each non-employee director is
to be paid a $2,000 cash fee each Nominating & Governance Committee,
Compensation Committee and Audit Committee meeting attended.

 

3.

Pay Tiers:  Tier 0 is for directors who are full-time employees of the Company.
Tier 1 is the base compensation for non-employee directors. Tier 2 is additional
compensation for the Nominating and Governance Committee Chairperson. Tier 3 is
additional compensation for the Compensation Committee Chairperson. Tier 4 is
additional compensation for the Audit Committee Chairperson. Tier 5 is
additional compensation for the Board Vice Chairperson. Tier 6 is additional
compensation for the Board Chairperson and Chairman Emeritus.

 

4.

In addition to the Company’s standing committees (i.e., Nominating and
Governance, Compensation, and Audit) that meet on a regularly scheduled basis,
the Company has a Special Transaction Committee that meets only as
needed.  Special Transaction Committee members receive no additional annual cash
retainer compensation. The Special Transaction Committee chairperson receives a
$5,000 cash fee per meeting attended, and other members receive a $3,000 cash
fee per meeting attended.

 

5.

Each director is to be awarded restricted shares of the Company’s common stock
(“Restricted Stock”) upon the date of the director’s election or re-election to
the Board and equivalent to the value amounts set forth in the table above. The
shares of Restricted Stock will be valued at the price of the Company’s common
stock at the close of trading on the date of the director’s election or
re-election to the Board. The Restricted Stock will be issued according to the
standard form of the Company’s approved Amended and Restated Stock Agreement and
pursuant to the Company’s then-current Equity Incentive Plan and will carry a
restriction requiring that the Restricted Stock vest on the date that is the
earlier of (a) one year from the date of grant, or (b) the date of the Company’s
next annual meeting of shareholders following the director’s election or
re-election to the Board. Vesting of the Restricted Stock will be accelerated in
the event of the director’s death or disability, or upon a change of control of
the Company. The Restricted Stock will be granted on a pro-rata basis for
directors appointed to serve less than a full year.

 

6.

Each director must own a minimum number of shares of the Company’s common stock
(to include common stock purchased on the open market, unvested Restricted
Stock, and deferred shares) valued in an amount equal to at least four times the
value of the director’s annual cash retainer compensation. Current directors
must satisfy this ownership requirement within five years of adoption of the
Company’s fiscal year 2017 Director Compensation Plan. New directors must
satisfy this ownership requirement within five years of their election to the
Board.

 

7.

Base compensation shall be paid quarterly.

 